PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TRW Steering Systems Poland SP. Z.O.O.
Application No. 15/780,764
Filed: 1 Jun 2018
For: Clamp Mechanism For A Rake Adjustable Steering Column Assembly

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181, filed February 28, 2022, requesting withdrawal of the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is GRANTED.

The Office contended the above-identified application became abandoned for failure to timely submit a proper reply to the Ex Parte Quayle Office action, mailed February 4, 2021, which set a two (2) month extendable period for response.  A Notice of Abandonment was mailed September 9, 2021.

Petitioner asserts that the February 4, 2021 Ex Parte Quayle Office action was not received by practitioner because it was mailed to an incorrect correspondence address. Therefore, petitioner requests withdrawal of the holding of abandonment.

A review of the record indicates an irregularity in the mailing of the February 4, 2021 Ex Parte Quayle Office action. 

Applicant filed a proper power of attorney/change of correspondence address on August 4, 2020, which directed the Office to send correspondence to Customer Number 161518, which is:

ZF GROUP34605 W. 12 MILE ROADFARMINGTON HILLS, MI  48331

However, the Office erroneously entered Customer Number 16158 for the correspondence address of record when the August 4, 2020 power of attorney/change of correspondence address was accepted. See Notice of Acceptance of Power of Attorney, mailed August 5, 2020.

As a result of the typographical error, the Office mailed the February 4, 2021 Ex Parte Quayle Office action and the September 9, 2021 Notice of Abandonment to an incorrect address. It is noted the February 4, 2021 Ex Parte Quayle Office action was returned to the Office as undeliverable on March 1, 2021. Since the February 4, 2021 Ex Parte Quayle Office action was not received at the correspondence address properly identified by applicant, the application is not abandoned in fact.

In view of the above discussion, the September 9, 2021 Notice of Abandonment is hereby vacated and the holding of abandonment withdrawn.  

The undersigned has entered the information presented in the August 4, 2020 power of attorney/change of correspondence address. Customer Number 161518 has been entered for the correspondence address and attorney/agent information. A courtesy copy of this decision is being mailed to the address listed on the petition. All future correspondence will be mailed solely to Customer Number 161518.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.

After the mailing of this decision, the application will be referred to the Technology Center technical support staff of Art Unit 3614 for re-mailing the February 4, 2021 Ex Parte Quayle Office action.  The period for reply will run from the date the Office action is re-mailed.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
CC:	JAMES L. TAROLLI
	TAROLLI, SUNDHEIM, COVELL & TUMMINO L.L.P.
	1300 EAST NINTH STREET
	SUITE 1700
	CLEVELAND, OH 44114